department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel delaware-maryland district cc ser dem was from assistant chief_counsel field service cc dom fs subject tax_court jurisdiction over erroneous refund of eic this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer year dollar_figurex dollar_figurey dollar_figurez issue if a taxpayer obtains a refund based on an erroneous earned_income_credit claim but it is determined that the document upon which the refund was based was not a return can the service still recover the refund as a deficiency conclusion even though no return was filed the refund can properly be characterized as a rebate resulting in a deficiency this is because the refund is made on the ground that the correct_tax which is a negative number in the case of a refundable earned_income_credit is less than the tax_shown_on_the_return in a case where no return is filed the tax_shown_on_the_return is deemed to be zero facts in year taxpayer’s husband filed a timely separate_return on her behalf that return reflected taxpayer’s entitlement to a refund of dollar_figurez resulting from an earned_income_credit eic of dollar_figurey and withholding credits of dollar_figurex taxpayer deposited the refund check of dollar_figurez upon receipt however now that the service is attempting to recapture the eic taxpayer seeks to disavow the return on the basis that her husband forged her signature taxpayer acknowledges that her husband normally took care of their taxes and that she gave him her form_w-2 so that he could have the return prepared however she argues that she thought that he was going to have a joint_return prepared but that he tricked her and had a separate_return prepared for each of them therefore according to taxpayer the return is invalid law and analysis you intend to make the primary argument that taxpayer having remained silent and having cashed the refund check is now estopped from disavowing the return you want to make an alternative argument that even if the return is invalid there is still a deficiency this memorandum addresses the alternative argument the term deficiency is defined in sec_6211 as the amount by which the tax imposed that is the correct_tax exceeds the excess of- the sum of a the amount shown as the tax by the taxpayer upon the return plus b the amounts previously assessed or collected without assessment as a deficiency over- the amount of rebates made this definition has often been summarized using the following formula deficiency correct_tax - tax on return prior assessments - rebates or deficiency correct_tax - tax on return - prior assessments rebates in determining a deficiency prepayment_credits are ignored sec_6211 a rebate is defined in sec_6211 as so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the amount specified in sec_6211 over the rebates previously made in other words a rebate results whenever a refund was made on the ground that the correct_tax was less than the tax as reported by the taxpayer adjusted for previous assessments and rebates the refundable portion of the earned_income_credit allowed by sec_32 is made subject_to the deficiency procedures through the concept of negative tax sec_6211 provides that for purposes of defining a deficiency the excess of the eic over the correct_tax determined without regard to the eic and the excess of the eic over the amount shown by the taxpayer on the return again determined without regard to the eic shall both be taken into account as negative amounts of tax the case where a return is filed thus for example if your primary argument prevails and the return is deemed to be valid then applying the formula for a deficiency the correct_tax is zero and the tax_shown_on_the_return is negative dollar_figurey the dollar_figurex withholding credit is ignored therefore the deficiency is calculated as follows correct_tax less tax on return plus rebates less prior assessments deficiency dollar_figure - -y dollar_figure y subtracting a negative_amount results in a positive deficiency in the amount of the erroneous eic note that in this scenario the refund is not a rebate since the refund was not made on the ground that the correct_tax was less than the tax reported on the return rather it was made on the ground that the correct_tax was the negative tax reported on the return see s-k liquidating v commis64_tc_713 23_tc_565 aff’d 231_f2d_8 5th cir and 17_tc_1542 similarly the refund of dollar_figurex in withholding was not a rebate the case where no return is filed if on the other hand the document filed by the taxpayer’s husband is not deemed to be a valid_return then the computation above does not apply because the tax_shown_on_the_return is not a negative dollar_figurey however in our view there is still a deficiency under an alternative computation the key to this conclusion is the principle embodied in sec_301_6211-1 which states if no return is made for the purpose of the definition of a deficiency the amount shown as the tax by the taxpayer upon his return shall be considered as zero accordingly in any such case if no deficiencies with respect to the tax have been assessed or collected without assessment and no rebates with respect to the tax have been made the deficiency is the amount of the correct_tax imposed this rule which prevents taxpayers from avoiding the deficiency and assessment procedures by the simple expedient of not filing a return has been upheld by the courts see eg 65_tc_542 847_f2d_1379 9th cir cf mirike v commissioner tcmemo_1994_348 if in the present case we assume that the document filed by the taxpayer’s husband was not a return then the application of sec_301_6211-1 has two consequences first the amount shown on the return is deemed to be zero if this were the only change however then there would be no deficiency the excess of the correct_tax zero over the tax_shown_on_the_return zero would produce a deficiency of zero however in our view application of sec_301_6211-1 has a second consequence which we believe to be a reasonable and consistent reading of the statute and regulations it turns the refund into a rebate refund in the amount of dollar_figurey this is because in applying the definition of a rebate under sec_6211 the tax imposed namely a negative dollar_figurey under sec_6211 is less than the sec_6211 amount namely the amount which is deemed to have been shown on the return ie zero under sec_301_6211-1 in short in applying the definition of rebate we have a refund that was made on the basis that the tax imposed namely a negative dollar_figurey was less than zero this results in the following computation our argument can also be supported by a line of cases which extend the no return zero tax concept into the context of the substantial_understatement_penalty see eg 97_tc_94 as before pursuant to sec_6211 the dollar_figurex is ignored correct_tax less tax on return plus rebates less prior assessments deficiency dollar_figure y dollar_figure y in our view this is a logical extension of the principle reflected in sec_301_6211-1 as applied in the context of a negative tax such as the earned_income_credit as in the case of normal positive tax adjustments it prevents a taxpayer who has managed to obtain a refund from avoiding the deficiency procedure by disavowing or refusing to file a return otherwise the service would be left with the more cumbersome and limited alternative of recovering the refund by suit under sec_7405 this interpretation also produces correct results in situations that involve the more normal positive tax suppose for example that a taxpayer whose correct_tax was dollar_figure was able to get a refund of dollar_figure in withholding credits by filing a document that was later deemed not to qualify as a return in such a case there would be a deficiency of dollar_figure calculated as follows correct_tax less tax on return under sec_301_6211-1 plus rebates less prior assessments deficiency dollar_figure dollar_figure in this situation the refund would not be a rebate refund which would result in an incorrect deficiency of dollar_figure because the refund is not made on the ground that the correct_tax is less than the deemed tax on the return dollar_figure is greater not less than zero in lesinski v commissioner t c memo the taxpayer through a combination of prepayment_credits and other_payments paid a total of dollar_figure for the tax_year the service asserted a deficiency of dollar_figure the taxpayer then filed a return showing a liability of approximately dollar_figure and an overpayment of dollar_figure which the service refunded the service accepted the return as filed but asserted a deficiency in the amount of the dollar_figure refund on the ground that the refund was time-barred under the amount limitations in sec_6512 and sec_6511 and was therefore erroneous the court held that it lacked jurisdiction because there was no deficiency according to the court the deficiency was zero because the service thus there is no conflict with the statement in sec_301_6211-1 quoted above to the effect that when a return is not filed the deficiency is generally the taxpayer’s correct_tax liability all amounts are approximate agreed with the liability on the return because therefore the refund was not made because the correct_tax was less than the tax_shown_on_the_return the refund was not a rebate in our view because lesinski is distinguishable from the present case the holding of lesinski does not mandate a different result here in lesinski although the taxpayer initially filed no return at the time of the disputed refund a return had been filed and the service eventually accepted the amount of tax as reported on the delinquent_return the reason the service sought to recover the dollar_figure refund was because it was barred by the statute_of_limitations and not because in the absence of the limitations barrier there was a dispute as to the correct amount of tax in the present case by contrast the service does not agree that the taxpayer is entitled to the eic as discussed above in connection with your primary position if the document filed by taxpayer’s husband is deemed to be taxpayer’s return there would still be a deficiency if you have any questions concerning the above please call the branch number deborah a butler assistant chief_counsel field service by blaise g dusenberry assistant to the branch chief procedural branch field service division cc regional_counsel cc ser assistant regional_counsel tl cc ser the government subsequently brought a civil_action to recover the erroneous refund under sec_7405 see united_states v lesinski and mcgrath aftr 2d date the issues raised in that litigation are not relevant here
